Citation Nr: 1536375	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-28 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to additional payment of accrued benefits.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1941 to September 1945. He died in October 2007. The appellant is his daughter. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2012 decision by the Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota.  The matter on appeal was remanded by the Board in May 2015 and is now again before the Board for adjudication.


FINDINGS OF FACT

1. The Veteran's widow was awarded special monthly pension (SMP) for aid and attendance, effective February 24, 2012, but she died in September 2012 before benefits were paid, creating accrued benefits in the amount of $6,564.00.
 
2. The appellant was over 23 years of age at the time of death of the Veteran's widow.
 
3. The appellant paid funeral expenses for the Veteran's widow in the amount of $2,385.03, for which she was fully reimbursed from the accrued benefits.


CONCLUSION OF LAW

The requirements for payment of additional accrued benefits are not met. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's duties to notify and assist obligations are satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

In this case, the appellant was provided with sufficient notice in relation to her claim in October 2012.  

The record also reflects that the duty to assist was satisfied in this case. As explained below, the extent to which the appellant is legally entitled to additional accrued benefits is contingent on the amount she paid toward the Veteran's widow's final expenses; the appellant indeed provided receipts to the RO to document such expenses paid. The appellant was advised of her entitlement to a hearing in conjunction with this appeal, but she declined such a hearing. The appellant did not identify any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Therefore, the Board finds that duty to notify and duty to assist were satisfied in this case and will proceed to the merits of the issue on appeal.

Applicable Laws and Regulations

Except as otherwise provided, where death occurred on or after December 1, 1962, periodic monthly benefits (other than insurance and service member's indemnity) authorized under the laws administered by VA to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows: upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children. 38 C.F.R. § 3.1000(a)(2). "Child" means an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age or an unmarried child over the age of 18 but not over 23 years of age who was pursuing a course of instruction at the time of the payee's death. 38 C.F.R. § 3.1000(d)(2).


In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness or burial. 38 C.F.R. § 3.1000(a)(5).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

As noted in the Introduction, the Veteran died in October 2007. In February 2012, the Veteran's widow filed a claim for death pension benefits to include special monthly pension based on her need for aid and attendance. In December 2012, the RO issued a rating decision awarding an aid and attendance allowance for the Veteran's widow, effective February 24, 2012. The Veteran's widow had died in September 2012, prior to the issuance of the rating action.

In October 2010 the appellant, who is the daughter of the Veteran and the Veteran's widow, filed a claim for accrued benefits. She cited burial expenses for the Veteran's widow in the amount of $2,385.03, as well as car, motel and flight information for herself and her family in order to travel to the funeral.  The appellant confirmed in the application that the Veteran's widow had no other debts.  The appellant also reported that her date of birth was in September 1956.

A compensation and pension award summary in the claims file shows that the amount due to Veteran's widow at the time of her death totaled $6,564.00, representing unpaid benefits from March 1, 2012 (the first date of the month following the effective date of the award), to August 31, 2012 (the last day of the month prior to the Veteran's widow's death).  The December 2012 decision on appeal advised the appellant that she would be paid $2,385.03 of those benefits to compensate her for the burial expenses of the Veteran's widow.  This payment represented the limitation of reimbursement to the deceased beneficiary's last expenses under the law.  The RO did not reimburse the appellant for the travel expenses related to the funeral, as these do not relate to the last expenses of the Veteran's widow.  

The appellant filed a Notice of Disagreement (NOD) in April 2013.  She did not disagree with the denial of payment for her and her family's travel expenses, thus, that aspect of the decision is not on appeal.  Rather, she explained that she understood the payment of $2,385.03 was for the burial expenses of the Veteran's widow, but thought that she would then also receive the accrued benefits due to her mother at the time of her death.  The appellant appeared to believe these to be two different types of benefits.  In fact, the $2,385.03 she did receive was a portion of the accrued benefits due to the Veteran's widow at the time of her death.

To the extent that the appellant contends that she should receive the remainder of accrued benefits that were due to the Veteran's widow at the time of her death, review of the evidence above shows the appellant is not a qualifying "child" as defined in 38 C.F.R. § 3.1000(d)(2) as her date of birth is in September 1956. Moreover, the evidence does not suggest and the appellant does not contend that she is a helpless child for VA purposes. Accordingly, the provisions of 38 C.F.R. § 3.1000(a)(5) are controlling, which limits payment of accrued funds to the amount paid by the appellant for the last expenses of the Veteran's widow. Thus, the appellant has been paid the full amount to which she is entitled by law; i.e., she was reimbursed for the exact amount she paid for the last expenses of the Veteran's widow.  She is not entitled to the remaining balance of the Veteran's widow's accrued benefits.

In sum, the appellant has received the portion of accrued benefits to which she is entitled under the law. The criteria for payment of additional accrued benefits are accordingly not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to additional accrued benefits is denied.



____________________________________________
L. M. BARNARD
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


